            Case 5:11-cr-40085-JAR Document 127 Filed 10/26/20 Page 1 of 3




                             +IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

                Plaintiff,

                v.                                                     Case No. 11-40085-JAR-01

 RICHARD ADRIAN SANCHEZ,

                Defendant.



                                      MEMORANDUM AND ORDER

        On July 31, 2012, a jury found Defendant Richard Adrian Sanchez was guilty of one

count of intent to distribute more than 500 grams of methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1).1 On October 31, 2012, this Court sentenced Defendant to 262 months’

imprisonment.2 This matter is now before the Court on Defendant’s motion seeking a reduction

in sentence based upon Amendment 794 to the United States Sentencing Guidelines (“USSG”)

(Doc. 126). For the reasons explained below, Defendant’s motion is dismissed for lack of

jurisdiction.

        “A district court does not have inherent authority to modify a previously imposed

sentence; it may do so only pursuant to statutory authorization.”3 Because Defendant is not

raising this claim on direct appeal or in a 28 U.S.C. § 2255 motion for habeas relief, “the district

court’s discretionary authority is expressly limited by the scope of [18 U.S.C.] § 3582(c).”4




        1
            Doc. 64.
        2
            Doc. 74.
        3
            United States v. Smartt, 129 F.3d 539, 540 (10th Cir. 1997) (quotations omitted).
        4
            See United States v. Brown, 556 F.3d 1108, 1113 (10th Cir. 2009).




                                                           1
            Case 5:11-cr-40085-JAR Document 127 Filed 10/26/20 Page 2 of 3




Unless the motion asserts a “basis for resentencing [that] falls within one of the specific

categories authorized by § 3582(c), the district court lack[s] jurisdiction” to consider the

sentencing modification request.5 Under § 3582(c), a court may reduce a defendant’s previously

imposed sentence if “the guideline range applicable to that defendant has subsequently been

lowered as a result of an amendment to the Guidelines Manual listed in [USSG. § 1B1.10(d)].”6

“But, if the relied upon amendment is not listed, ‘a reduction in the defendant’s term of

imprisonment under 18 U.S.C. § 3582(c)(2) . . . is not authorized.’”7

        On November 1, 2015, approximately three years after Defendant was sentenced, the

United States Sentencing Commission passed Amendment 794, reinterpreting how to determine

Sentencing Guidelines adjustments for a minor role in the offense under USSG § 3B1.2.

Defendant argues that Amendment 794 should be deemed retroactive and that this Court should

consider a minor role adjustment of his sentence under that amendment. Defendant’s argument

is misplaced. The Tenth Circuit rejected Amendment 794 as a basis for post-conviction

sentencing reductions in United States v. Ramirez, because that amendment “is not among the

covered amendments listed in § 1B1.10(d) and thus has not been made retroactive by the

Sentencing Commission.”8 Accordingly, this Court lacks jurisdiction to consider Defendant’s

motion.9




        5
            Smartt, 129 F.3d at 541.
        6
           USSG § 1B1.10(a)(1); see United States v. Gay, 771 F.3d 681, 686 (10th Cir. 2014) (“Courts may grant a
sentence reduction under § 3582(c)(2) only where the Sentencing Commission has lowered a prisoner’s applicable
guideline range.”).
        7
          United States v. Hutching, 743 F. App’x 898, 900 (10th Cir. 2018) (quoting United States v. Torres-
Acquino, 334 F.3d 939, 940 (10th Cir. 2003) (quotations omitted)); see also USSG § 1B1.10(a)(2)(A).
        8
            698 F. App’x 943, 945 (10th Cir. 2017); Hutching, 743 F. App’x at 900 (applying Ramirez).
        9
            Id.




                                                         2
            Case 5:11-cr-40085-JAR Document 127 Filed 10/26/20 Page 3 of 3




       Defendant’s reliance on the decision of the Ninth Circuit in United States v. Quintero-

Leyva10 in support of his argument that the amendment should be applied retroactively is also

unavailing. In that case, the court determined that Amendment 794 was a clarifying amendment

that “applies retroactively to direct appeals.”11 Under Tenth Circuit precedent, however,

                   [T]he question whether an amendment to the guidelines is
                   clarifying or substantive goes to whether a defendant was correctly
                   sentenced under the guidelines in the first place, not to whether a
                   correct sentence has subsequently been reduced by an amendment
                   to the guidelines and can be modified in a proceeding under
                   § 3582(c)(2).12

Thus, whether Amendment 794 is clarifying or substantive is not properly the subject of a

motion under § 3582(c)(2).13 Section 3582(c)(2) “simply authorizes reduction of a sentence

based on an amendment to the guidelines, not correction of a sentence that was improper from

the outset.”14 Defendant is simply not eligible for the relief he seeks.

       IT IS THEREFORE ORDERED BY THE COURT that Defendant’s Motion for

Reduction of Sentence (Doc. 126) is DISIMISSED for lack of jurisdiction.

       IT IS SO ORDERED.

       Dated: October 26, 2020
                                                              S/ Julie A. Robinson
                                                              JULIE A. ROBINSON
                                                              UNITED STATES DISTRICT JUDGE




       10
            823 F.3d 519 (9th Cir. 2016).
       11
            Id. at 523.
       12
            Torres-Aquino, 334 F.3d at 941.
       13
            Id.; Ramirez, 698 F. App’x at 945.
       14
            United States v. Golden, 668 F. App’x 335, 336 (10th Cir. 2016).




                                                         3
